Citation Nr: 0421819	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  94-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury, with beginning glaucoma.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had unverified service from May 1972 to May 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claims for service connection for bilateral hearing loss and 
for residuals of an eye injury.  When this case was 
previously before the Board in December 2000, it was remanded 
for additional development of the record.  As that action has 
been accomplished, the case is again before the Board for 
appellate consideration.  

The Board notes that its December 2000 determination denied 
service connection for a left shoulder disability, 
chondromalacia of the right knee, a respiratory disorder, 
other than chronic obstructive pulmonary disease, and otitis 
externa of the right ear.  In addition, the Board remanded 
the issues of service connection for fatigue and nausea, to 
include as due to undiagnosed illness, and residuals of a 
skull laceration.  In a rating decision dated in January 
2004, the RO granted service connection for chronic fatigue 
and nausea, and assigned a 10 percent rating.  By rating 
action dated in April 2004, the RO granted service connection 
for residuals of a scar of the right lower posterior scalp, 
secondary to trauma.  A noncompensable evaluation was 
assigned from June 1992, and a 10 percent rating was assigned 
effective April 2004.  Accordingly, since all matters before 
the Board in December 2000 have been resolved, this decision 
is limited to the issues set forth on the preceding page.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of an injury to the eyes.

2.  Elevated intraocular pressure was noted on examination in 
December 1991, prior to the veteran's separation from 
service.

3.  Glaucoma was not shown during service and has not been 
documented at any time following service.


CONCLUSION OF LAW

Residuals of an eye injury, to include glaucoma, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

With regard to the issue of entitlement to service connection 
for an eye injury, with beginning glaucoma, the Board notes 
that a VA letter issued in October 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
was filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  In 
this regard, the Board points out that following the receipt 
of the October 2003 VA letter, the veteran responded that he 
had no additional medical evidence to submit.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased rating for anxiety 
disorder.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to an eye disability. The veteran was 
seen in the optometry clinic in March 1973 and reported 
problems with his near vision.  Uncorrected visual acuity was 
20/30, bilaterally.  The eyes were evaluated as normal on the 
discharge examination in December 1991.  An ophthalmoscopic 
examination was normal, as were the pupils and ocular 
motility.  Distant vision was 20/20, in each ear.  
Intraocular tension was 21 in each eye.  Slightly increased 
intraocular pressure, bilaterally, was noted.  

The veteran submitted a claim for service connection for 
various disabilities, including the eyes, in October 1992.  
He indicated that he had not received treatment for an eye 
disorder following his discharge from service.

A VA examination of the eyes was conducted in November 1992.  
The veteran related that he twice had elevations of 
intraocular pressures.  He stated that he was told to follow-
up on the elevated pressures upon his discharge from service.  
He complained of color desaturation (colors did not appear as 
vibrant and as full) as they had in the past.  He had no 
complaints of nyctalopia, blind spots or double vision.  A 
Goldman visual field test revealed no defects.  Following an 
examination, the diagnosis was that the veteran was a 
glaucoma suspect in both eyes.  The examiner commented that 
the veteran's intraocular pressures, as well as Goldman 
periphery, were normal.  He stated that the veteran had 
increased cup-to-disc ratio, and advised him to seek 
ophthalmologic examination in six to twelve months.  

The veteran was seen for an ophthalmology examination as part 
of a Persian Gulf examination by the VA in August 1994.  It 
was reported that there was no evidence of pressure damage.  

The veteran was again afforded a VA examination of the eyes 
in February 1995.  A history of increased intraocular 
pressure was noted.  It was also indicated that the veteran 
was told that he had irregular visual fields.  Following an 
examination, the pertinent diagnosis was abnormal Goldman 
visual fields, etiology to be determined.

A VA examination of the eyes was conducted in February 1996.  
The examiner noted that she reviewed the claims folder.  She 
related that in August 1994, the veteran was considered to be 
a glaucoma suspect, mainly on the basis of increased cup to 
disc ratio.  At that time, she indicated that the veteran had 
normal intraocular pressures in both eyes, as well as normal 
Goldman visual fields in both eyes.  She noted that the 
veteran brought eye examinations that were not in the claims 
folder.  One, in February 1992 showed that the veteran was 
considered to be a glaucoma suspect on the basis of increased 
cup to disc ratio with mild asymmetry being larger on the 
right than on the left.  At that time, he was found to have 
normal intraocular pressure, as well as a normal Humphrey 
visual field.  The examiner also noted that an examination in 
February 1995 revealed a mild cup to disc increase with 
asymmetry.  The veteran had normal intraocular pressure.  A 
Goldman visual field was normal on the left and showed a 
question of an enlarged blind spot with non-specific changes 
on the right.  

The veteran stated that he had been considered a glaucoma 
suspect for some time and that on his discharge examination 
from service, he was told that his intraocular pressure was 
elevated in both eyes, although no treatment was instituted 
at that time.  Follow-up eye examinations since then had 
shown normal intraocular pressure in both eyes.  Following an 
examination, the diagnosis was glaucoma suspect.  This was on 
the basis of reported elevation of intraocular pressure.  The 
examiner noted on chart review that the veteran had been 
found to have normal intraocular pressure on subsequent eye 
examinations.  She related that the veteran had normal 
intraocular pressures on both eyes when tested that day by 
applanation tenometry.  In addition, she indicated that 
visual fields were full to confrontation.  The examiner also 
stated that reviewing the veteran's charts and the records he 
brought to the examination, showed that he had normal 
Humphrey visual fields in the past as well and that she did 
not see any abnormal Humphrey visual fields, and this was the 
most accurate way of testing visual field defects in glaucoma 
or glaucoma suspects.  The examiner concluded that the 
veteran has been diagnosed as a glaucoma suspect with no 
evidence to require treatment for glaucoma.  She added that 
the veteran's subjective complaints of decreased brightness 
of colors, and headaches, did not appear to be associated 
with any pathology found on the examination.  Finally, she 
stated that neither of these complaints would be associated 
with glaucoma.

The veteran was again afforded a VA examination of the eyes 
in December 2003.  The claims folder was available for review 
by the examiner.  The veteran complained of blurred vision in 
both eyes and sensitivity to light.  He also described a 
burning pain in his eyes.  He denied any significant trauma 
to his eyes.  Following an examination, the assessments were 
glaucoma suspect, very slight esophoria leading to 
intermittent horizontal diplopia and bilateral monocular 
diplopia in each eye during confrontational testing in 
diplopia fields.  The examiner stated that the veteran was 
glaucoma suspect due to the veteran's history of abnormal 
visual field and elevated intraocular pressures.  The 
examiner noted that comparing the Goldman visual fields from 
1995 to those on the present examination, the test performed 
in 2003 was significantly better.  He added that the optic 
discs did not look glaucomatous, and that the intraocular 
pressures were still considered within the normal range.  He 
also stated that the veteran had a very, very slight eye 
muscle alignment problem.  

In an addendum to the above examination report, the physician 
who conducted the examination wrote in March 2004 that there 
was no evidence that the veteran's status as being a glaucoma 
suspect was service-connected and he was only considered a 
suspect that warranted watching at that time.  He commented 
that the veteran's visual fields were essentially full and 
his optic nerves were normal.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Initially, the Board observes that during a hearing at the RO 
in January 1995, the veteran denied that he had sustained an 
injury to the eyes in service.  Rather, he argued that he had 
the onset of glaucoma while he was still in service.  

The service medical records are negative for reports of an 
injury to the eyes.  The Board acknowledges that when he was 
examined in December 1991 prior to his discharge from 
service, it was indicated that the veteran's intraocular 
pressure was slightly increased.  A clinical evaluation of 
the eyes was otherwise normal.  It is clear that it has been 
suspected that the veteran has glaucoma on several occasions.  
Such a diagnosis was rendered following the November 1992 VA 
examination of the eyes.  It is significant to point out, 
however, that the examiner stated that while glaucoma was 
suspected, the veteran's intraocular pressures were normal.  
Apparently, the basis for the suspicion of glaucoma was 
increased cup to disc ratio.  A similar finding was recorded 
on the February 1995 VA examination, and abnormal visual 
fields were also documented.  

The Board notes that glaucoma was again suspected following 
the February 1996 VA examination based on the reported 
elevation of intraocular pressure prior to the veteran's 
separation from service.  The examiner commented that a 
review of the record revealed that subsequent examinations of 
the eyes demonstrated normal intraocular pressure, including 
the examination in February 1996.  Finally, the Board 
observes that glaucoma remained suspected following the most 
recent VA examination of the eyes conducted in December 2003.  
It must be recognized that the examiner specifically noted 
that intraocular pressures were normal, and that any change 
in the visual field was slight.  

The only evidence supporting the veteran's claim consists of 
the veteran's statements and the finding that glaucoma has 
been suspected.  In contrast, the medical evidence fails to 
establish that the veteran, in fact, has glaucoma.  In this 
regard, the Board emphasizes that in a March 2004 addendum, 
the VA examiner who conducted the December 2003 examination 
commented that there was "no evidence that [the veteran's] 
status of being a glaucoma suspect is service-connected, and 
he is only considered a suspect that bears watching at this 
time.  His visual fields are essentially full and his optic 
nerves are normal at this time."  Since the competent 
evidence of record shows there is no documentation that the 
veteran has glaucoma, the Board concludes that the medical 
findings are of greater probative value than the veteran's 
statements regarding the onset of his disease.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of an 
eye injury, to include glaucoma.


ORDER

Service connection for residuals of an eye injury, to include 
glaucoma, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for bilateral hearing loss.  The veteran was given a number 
of audiometric tests during service, and only the test in 
June 1980 revealed abnormal hearing in the left ear.  The 
remainder of the audiometric tests was normal.  The Board 
acknowledges that on the examination in December 1991, prior 
to the veteran's discharge from service, a mild bilateral 
hearing loss was noted.  

In its December 2000 remand, the Board requested an 
audiometric test to determine whether the veteran had a 
hearing loss and, if so, its etiology.  On the ensuing VA 
audiometric examination conducted in December 2003, the 
examiner noted that the veteran did not provide reliable 
responses in the right ear.  His responses were deemed 
reliable for the left ear.  The test showed that the hearing 
threshold levels in decibels in the left ear were 30, 30, 30, 
30 and 30 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The examiner noted that the hearing thresholds 
in the left ear suggested hearing within normal limits to a 
mild sensorineural hearing loss.  It is significant to point 
out, however, that he did not provide the opinion 
specifically requested by the Board.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board also notes that the veteran's personnel records 
have not been associated with the claims folder.  These would 
provide information concerning the veteran's military 
occupational specialty and list the duties he had in service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the veteran's 
personnel folder.  If it is not available 
it should be noted in the record.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral hearing 
loss since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran and associate them with 
the file.

3.  Following receipt of any additional 
evidence, the veteran should be scheduled 
for an appropriate VA audiometric 
examination to determine the nature and 
extent of any current bilateral hearing 
loss.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether the 
veteran has a hearing loss in either ear 
and, if so, whether it is related to 
service.  The rationale for any opinion 
expressed must be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination and that it was available 
should be noted in the report.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



